EXHIBIT 10.10

Amendment 2018-1
to the
Devon Energy Corporation
Non-Qualified Deferred COMPENSATION Plan

The Devon Energy Corporation Non-Qualified Deferred Compensation Plan (the
"Plan") is irrevocably amended as follows:

1.Article X of the Plan ("Amendment and Termination") is amended to add a new
Section 10.2 to the end thereof to read as follows:

"10.2Termination of Plan for EnLink Participants.  On July 18, 2018, the Company
consummated the sale of its ownership interests in EnLink Midstream Partners, LP
and EnLink Midstream, LLC described in the Purchase Agreement, dated June 5,
2018, by and among Devon Gas Services, L.P. And Southwestern Gas Pipeline,
L.L.C., as Sellers, Enlink Midstream Manager, LLC, Devon Energy Corporation, And
GIP III Stetson I, L.P. And GIP III Stetson II, L.P., as Acquirors (the "EnLink
Sale"), which constituted a change in control event within the meaning of
Treasury Regulation §1.409A-3(i)(5). Accordingly, in connection with the
consummation of the EnLink Sale the portion of the Plan consisting of the
Accounts of the Participants who were employed by a company that experienced a
change in control event upon the EnLink Sale (the "Affected Participants") is
irrevocably terminated and liquidated in accordance with Treasury Regulation
§1.409A-3(j)(4)(ix)(B), and all accrued and unpaid benefits payable to the
Affected Participants under the Plan shall be distributed to Affected
Participants in a single lump sum payment in accordance with Treasury Regulation
§1.409A-3(j)(4)(ix)(B)."

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Devon Energy Corporation (acting through its authorized
delegate) has caused this Amendment 2018-1 to the Plan to be executed this 21st
day of August, 2018.

DEVON ENERGY CORPORATION

 

By:

 

/s/ Tana K. Cashion

Name:

 

Tana K. Cashion

Title:

 

Senior Vice President, Human Resources

 

[Signature Page to Amendment 2018-1 to the Devon Energy Non-Qualified Deferred
Compensation Plan]